DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “(in which l on molar average is a number from 1 to 6)” in lines 5-6 and 8.  It is unclear if this limitation that appears between the pair of parentheses is required.  The examiner suggests that the pair of parentheses should be removed if the claim is to require this limitation.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-17 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blondel et al, US 2014/0213748.
Blondel et al, US 2014/0213748, discloses a water-soluble copolymer comprising 1-40% by mass of at least one cationic monomer, 59.99-98% by mass of at least one nonionic monomer, and 0.01-10% by mass of at least one monomer of formula (I), wherein R1 is hydrogen or methyl, Z is –C(=O)-O-, n is an integer between 2 and 200, and R2 is hydrogen (see abstract and paragraphs 24-31 and 49).  It is further taught by Blondel et al that suitable cationic monomers include dimethyldiallylammonium chloride (i.e. DADMAC; see paragraph 61), that suitable nonionic monomers include methacrylamide, N,N-dimethylacrylamide, acrylic acid and acrylates (see paragraphs 62-63), that the copolymer is used in detergent formulations in an amount of about 1% by weight for cleaning surfaces (see paragraphs 23 and 70 and Formulations B1-B3 in Table 1), and that the detergent formulation contains anionic surfactants, such as alkyl ether sulfates, in an amount of about 8% by weight (see paragraph 72 and Formulations B1-B3 in Table 1), water (see Table 1), and sodium chloride in an amount of 1% by weight (see Formulations B1-B3 in Table 1), per the requirements of the instant invention.  Specifically, note Polymers A1-A3 in paragraphs 78-97 and Formulations B1-B3 in Table 1.  Although Blondel et al is silent with respect to the molecular weight of their copolymers, the examiner asserts that the copolymers disclosed in Blondel et al would inherently meet the molecular weight requirements of the instant invention, since the copolymers disclosed in Blondel et al contain all of the required monomer units in 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-9 and 14-15 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchiyama et al, US 2010/0292116.
Uchiyama et al, US 2010/0292116, discloses a hair cleansing composition comprising 1-10% by weight of an ether carboxylate surfactant, 1-20% by weight of an ether sulfate surfactant, 2-20% by weight of a betaine surfactant, and 0.01-3% by weight of a cationic-group containing copolymer obtained by the copolymerization of a monomer mixture containing three monomers (see abstract and paragraphs 7-11 and 60-63).  It is further taught by Uchiyama et al that the cationic-group containing copolymer contains an (a1) hydrophilic nonionic monomer, such as N,N-dimethylacrylamide (see paragraphs 38-40), an (a2) cationic monomer, such as dimethyldiallylammonium chloride (see paragraphs 41-45), and an (a3) cross-linkable monomer having two or more reactive unsaturated groups, such as polyethylene glycol di(meth)acrylate and polypropylene glycol di(meth)acrylate (see paragraph 46), wherein the molar ratio of monomer (a1) to monomer (a2) is 2/98 to 98/2 and monomer (a3) is 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/462,915 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/462,915 claims a similar laundry detergent composition comprising a surfactant, such as alkyl ether sulfates, complexing agents, solvents, water, adjunct ingredients, and at least one copolymer containing 0.1-99.9% by mole of a cationic monomer, such as DADMAC, 0.1-99.9% by mole of a monomer of formula (III), 0.1-99.8% by mole of a monomer of formula (IV) or formula (V), such as N,N-dimethylacrylamide, and 0.1-99.7% by mole of a monomer of formula (VII), wherein the copolymer has a molecular weight of 10,000-400,000 (see claims 1-21 of copending Application No. 16/462,915), as required in the instant claims.  Therefore, instant claims 1-17 are an obvious formulation in view of claims 1-21 of copending Application No. 16/462,915. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/462,894 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/462,894 claims a similar detergent composition comprising a surfactant, such as alkyl ether sulfates, complexing agents, solvents, water, adjunct ingredients, and at least one copolymer containing 0.1-99.9% by mole of a cationic monomer, such as . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/462,911 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/462,911 claims a similar cosmetic composition comprising a surfactant, acidity regulators, water, adjunct ingredients, and at least one copolymer containing 0.1-99.9% by mole of a cationic monomer, such as DADMAC, 0.1-99.9% by mole of a monomer of formula (III), and 0.1-99.8% by mole of a monomer of formula (IV) or formula (V), such as N,N-dimethylacrylamide, wherein the copolymer has a molecular weight of 10,000-1,000,000 (see claims 1-15 of copending Application No. 16/462,911), as required in the instant claims.  Therefore, instant claims 1-9 and 14-15 are an obvious formulation in view of claims 1-15 of copending Application No. 16/462,911. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/463,825 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/463,825 claims a similar copolymer containing 0.1-99.4% by mole of a cationic monomer, such as DADMAC, 0.4-4.5% by mole of a monomer of formula (III), 20.0-74.0% by mole of a monomer of formula (IV) or formula (V), such as N,N-dimethylacrylamide, and a monomer of formula (IX) or formula (X), wherein the copolymer has a molecular weight of 10,000-250,000 (see claims 1-18 of copending Application No. 16/463,825), as required in the instant claims.  Therefore, instant claims 1-10 and 13-15 are an obvious formulation in view of claims 1-18 of copending Application No. 16/463,825. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 16, 2021